Title: Patrick Gibson to Thomas Jefferson, 8 May 1819
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Sir
            Richmond 8th May 1819—
          
          I did not receive until the 5th inst your favor of the 22nd Ulto annexing your view, of the accots between us, which from various items, unknown to & omitted by you, differs materially from the actual state of it, as you will perceive by the accot Sales and accot Curt now inclosed. the former includes 6 hhds of your Tobo which I had inspected and sold yesterday, two were refused, and the other four very indifferent—instead therefore of their being a balance due you, there is one in my favor of $349.83 against which, and a small dft in favor of Gray of $4325/. not yet presented,
   ※ I observe there is another dft to Ellen V Randolph for $100. not yet presented.
 there will be the proceeds of 50 bls: flour & the remr of the Tobacco yet to come down—I have spoken to Coll Nicholas upon the subject of your note, which he advises to be offer’d at the Farmer’s bank, where he will use his influence to have it passed, he will write you by this mail respecting it. The distress for money is excessive, and I am sorry to add that at no period since I have been in business, have I experienced the want of it as I do at this time—Your favor of the 6th Inst inclosing a note for $2000 is just received
          
            With much respect I am Your obt Sevt
            Patrick Gibson
          
        